Name: 90/102/EEC: Commission Decision of 9 February 1990 amending Decision 88/139/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1990-03-14

 Avis juridique important|31990D010290/102/EEC: Commission Decision of 9 February 1990 amending Decision 88/139/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic) Official Journal L 066 , 14/03/1990 P. 0004 - 0007*****COMMISSION DECISION of 9 February 1990 amending Decision 88/139/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic) (90/102/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5 (2) thereof, Whereas the results of meetings with the German authorities about the progress of the multiannual guidance programme established in Commission Decision 88/139/EEC (2) have been taken into account; Whereas the process of fleet adjustment which has been started and the implementation of measures by Germany for the effective control of fishing fleet capacity requires some time; Whereas particularly the distant water fleet has been subject to a fundamental restructuring process and whereas the fishing activities of the distant water fleet are mainly carried out in non-Community waters; Whereas the Commission intends to support efforts at improvement made by Germany as soon as the administrative or regulatory measures undertaken appear to show results which confirm that the structural evolution of the fleet is oriented towards and will lead to achievement of the objectives set for not later than 31 December 1991 by Decision 88/139/EEC; Whereas in order to administer the derogations to the principle of incompatibility of State aid with the common market the Commission has adopted guidelines for the examination of national aid in the fisheries sector (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/139/EEC is amended as follows: 1. Article 3, second paragraph, is replaced by the following: 'The Commission shall on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or where this information is not supplied, inform the Member State, if necessary, at the end of one six-month period that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 February 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 67, 12. 3. 1988, p. 14. (3) OJ No C 313, 8. 12. 1988, p. 21. ANNEX 'ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE GERMAN FISHING FLEET (1987 to 1991) I. GENERAL REMARKS The programme covers the whole of the German fishing fleet and covers the entire territory of this Member State. II. OBJECTIVES 1. The aims of the programme shall be: (a) to restructure the deep sea fleet by taking into account the different activities of the three categories of this part of the fleet, and more particularly the fact, that the distant water fleet carries out the major part of its fishing activities in non-Community waters. The capacity of the deep sea fleet should be 31 500 GRT and 55 700 kW as per 31 December 1991; (b) to reduce the cutter fleet fishing within near distances to 17 700 GRT and 82 300 kW; (c) to modernize existing vessels provided that this modernization does not result in an increase of the global capacity, in terms of tonnage and engine power, of the sector to which these vessels belong, except for the vessels mentioned in IV. 2 below; 2. The fishing fleet, with the exception of the vessels exclusively equipped for the collection of mussels should develop during the period covered by the programme in respect of the following limitations: Tonnage (GRT) 1.2.3.4,6 // // // // // Type // Objective of programme (Regulation (EEC) No 2908/83) (1) // Situation at 1. 1. 1987 (1) // Objective at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // 1. Deep sea fleet // 55 179 // 32 900 // // // 31 500 // (a) distant water fleet // // 22 600 // // // 21 200 // (b) specialized vessels for fishing shoal species // // 4 500 // // // 4 500 // (c) middle water fleet // // 5 800 // // // 5 800 // 2. Cutter fleet (near distances) // 23 300 // 18 600 // // // 17 700 // // // // // // // Total A // 78 479 // 51 500 // 51 270 // 50 120 // 49 200 // // // // // // // 3. Mussel vessels // (included under 2) // 2 200 // // // // // // // // // // Total B // // 53 700 // // // // // // // // // (1) Including the vessels under construction at 1. 1. 1987. Engine Power (kW) 1.2.3.4,6 // // // // // Type // Objective of programme (Regulation (EEC) No 2908/83) (1) // Situation at 1. 1. 1987 (1) // Objective at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // 1. Deep sea fleet // 68 758 // 53 000 // // // 55 700 // (a) distant water fleet // // 29 500 // // // 32 200 // (b) specialized vessels for fishing shoal species // // 6 200 // // // 6 200 // (c) middle water fleet // // 17 300 // // // 17 300 // 2. Cutter fleet (near distances) // 92 736 // 86 100 // // // 82 300 // // // // // // // Total A // 161 494 // 139 100 // 139 000 // 138 440 // 138 000 // // // // // // // 3. Mussel vessels // (included under 2) // 4 000 // // // // // // // // // // Total B // // 143 100 // // // // // // // // // (1) Including the vessels under construction at 1. 1. 1987. III. PLANNED MEASURES The following measures should be implemented to achieve the objectives set out above: 1. With regard to the total fleet: - adoption and implementation of comprehensive legislation and/or administrative measures in order to control effectively the active fishing capacity and fishing operations and consequently to achieve the objectives of the programme set out in II. 2, - improvement of the register of fishing vessels in order to effectively control fishing capacity. 2. With regard to the deep sea fleet: - distant water fleet: - in respect of the distant water fleet measures should be taken to assure that these vessels will carry out their fishing efforts mostly in non-Community waters; - specialized vessels for fishing shoal species: - measures should be taken to make sure that these vessels will exclusively be engaged in fishing pelagic species; - middle water fleet: - this part of the fleet will be stabilized at the level at 1 January 1987; - modernization of the three categories of the deep sea fleet in respecting the capacity objectives for this part of the fleet. 3. With regard to the cutter fleet: - reduction of the cutter fleet by renewal of those active vessels lost by accident at sea, sinking or otherwise that will contribute to the achievement of the objectives for that part of the fleet fixed in II. 2, - the adoption and implementation of measures intended to adapt fishing capacity by permanently withdrawing such vessels that will contribute to the achievement of a balanced fleet in accordance with the objectives of the programme, - any other measures that will achieve the same results and improve planning and control of fishing operations, - modernization of existing vessels and partial renewal where there is no increase in global capacity, expressed in gross registered tons and kilowatts, with the exception of vessels envisaged in IV. 2. IV. COMMENTS 1. The objectives of the fleet given in II. 2 can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. In the case of fishing vessels operating in the coastal zone and smaller than 12 metres, a limited increase of 10 % in tonnage and of 6 % in engine power can be taken into consideration in order to improve safety, working conditions and preservation of catch on board on condition that these increases are fully justified and that the objectives for the vessel category to which these vessels belong and which are fixed in II. 2 of this Decision are respected. Any such increase if the case arises can only take place in equilibrium with the resources which may be exploited by these vessels. 3. The objectives of the programme with regard to the cutter fleet (near distances) should be realized up to the 10 % level at least by the end of 1989 and to the 60 % level at least by the end of 1990. 4. The Commission recalls that all aids sanctioned by Germany in the fisheries sector and including the construction of fishing vessels should be included within the framework of the present programme.'